Exhibit 10.2
July 31, 2011
Richard D. Reidy
3 Blueberry Circle
Andover, MA 01810
Dear Rick:
     This is to confirm our agreement relating to your separation from
employment with Progress Software Corporation (hereinafter referred to as the
“Company”).
     You and the Company have agreed that you shall leave your employment with
the Company, including your position as the Company’s President and Chief
Executive Officer. You and the Company have also agreed that you shall resign
from the Company’s Board of Directors (the “Board”) effective upon the
termination of your employment, and by your execution of this letter agreement,
you hereby resign from the Board effective as of that date. The Company is
commencing a search for your replacement as President and Chief Executive
Officer. The Company has requested and you have agreed that you will remain
employed by the Company as its President and Chief Executive Officer for a
limited period. The period of continuation of your employment from the date of
this letter to the termination of your employment as President and Chief
Executive Officer is referred to in this letter agreement as the “Interim
Service.” You shall remain employed as President and Chief Executive Officer
until the earlier of (i) such date as a replacement commences employment with
the Company, (ii) such date that it is determined by a physician selected by the
Company or its insurers and acceptable to you or your legal representative (such
agreement as to acceptability not to be unreasonably withheld) that you are no
longer able to perform your duties due to a physical or mental incapacity,
(iii) ten (10) days after the Company provides notice to you of the decision to
terminate your employment or (iv) ten (10) days after you provide notice to the
Company of the decision to terminate your employment (such earliest date, the
“Separation Date”). For purposes of this letter agreement, a termination
pursuant to clause (i), (ii) or (iii) of the preceding sentence is referred to
as a “Company-Initiated Termination” and a termination pursuant to clause
(iv) of the preceding sentence is referred to as a “Qualifying Resignation.”
Notwithstanding anything to the contrary in that certain Severance Agreement,
dated as of October 13, 2009, between you and the Company (the “Severance
Agreement”), any Company-Initiated Termination or Qualifying Resignation shall
be an Involuntary Termination for purposes of the Severance Agreement. The
Separation Date under this letter agreement shall be considered to be the
“Termination Date” as that term is used in the Severance Agreement and, for the
avoidance of doubt, shall end the Interim Service.

 



--------------------------------------------------------------------------------



 



     As consideration for your Interim Service, the Company will continue to pay
you all compensation and benefits as were in effect for you immediately prior to
the execution of this letter agreement (subject only to benefit plan changes of
general application, if any, during the Interim Service). For the avoidance of
doubt, the measurement of when all rights and benefits set forth in the
Severance Agreement, including, without limitation, the rights and benefits set
forth in Section 3(a) of the Severance Agreement, shall be determined as of the
Separation Date. Also for the avoidance of doubt, during your Interim Service
all unvested stock options and shares of restricted equity will continue to vest
or become nonforfeitable, as applicable, in accordance with the terms of such
grants or purchases. Termination of your Interim Service pursuant to the terms
of the preceding paragraph will not impact your right to receive the rights and
benefits set forth in the Severance Agreement, as modified by this paragraph, in
any way.
     In addition, you will be entitled to the Extended Exercise Period as
defined below if your employment is terminated either (i) effective before
February 29, 2012 by a Company-Initiated Termination or (ii) effective on or
after February 29, 2012 by either a Company-Initiated Termination or a
Qualifying Resignation. The “Extended Exercise Period” means a twelve (12) month
extension of the period for you to exercise all stock options that are vested as
of the Separation Date. For the avoidance of doubt, if the Extended Exercise
Period applies, you will have approximately fifteen (15) months (i.e., ninety
(90) days plus twelve (12) months) after the Separation Date within which to
exercise vested stock options. Notwithstanding the foregoing, in no event shall
you be entitled to exercise any stock option, whether or not the Extended
Exercise Period applies, beyond the original expiration date of such stock
option.
     To effectuate Section 6 of the Severance Agreement, you shall be considered
to have been tendered the Release of Claims attached hereto as Exhibit A (the
“Release”) on the Separation Date. You acknowledge that the execution of the
Release within twenty-one (21) days of the Separation Date and the lapsing of
your revocation rights under the Release are conditions to the Company’s
obligations under Section 3(a) of the Severance Agreement.
     The Company, on behalf of itself and its affiliates, hereby releases and
forever discharges you, your heirs, estate, trustees, representatives,
attorneys, accountants and agents from any and all actions, causes of actions,
suits, debts, charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, and expenses (including attorney’s fees and
costs actually incurred), of any nature whatsoever, in law or equity, known or
unknown (collectively “Claims”) that, as of the Separation Date, the Company or
any of its affiliates then has, ever had, then claims to have or ever claimed to
have had against you; provided, however, that this paragraph shall not release
you from (i) any obligation set forth in this letter agreement, the Severance
Agreement or your Employee Proprietary Information and Confidentiality Agreement
signed as of July 9, 1998, as modified by the Severance Agreement, (ii) Claims
based on conduct that satisfies the elements of a criminal offense and for which
you are determined not to be entitled to indemnification pursuant to
Massachusetts General Laws c. 156D, Section 8.55, or (iii) Claims based on acts
or omissions that constitute a breach of fiduciary duty (without prejudice to
any rights of indemnification that you may have under the Company’s By-Laws).
The foregoing release by the Company shall be effective upon the Effective Date
(as defined in the Release) following your execution of the Release and the
lapsing of your revocation rights thereunder. Notwithstanding the foregoing, the
Company shall have the right to declare the release in this paragraph
ineffective by written notice to you no later than seven (7) days after the

2



--------------------------------------------------------------------------------



 



Effective Date, in which event your release of the Company and other Releasees
pursuant to the Release shall no longer be effective.
     The Company agrees that, except as required by law or to enforce the terms
of this letter agreement or the Severance Agreement, it shall direct its
directors and officers not to make any disparaging statements about you, your
employment or its termination at any time during the Restricted Period (as
defined in the Severance Agreement). For purposes of this letter agreement,
statements in the course of testimony in a legal or regulatory proceeding or in
response to an inquiry by a governmental or other regulatory entity shall be
considered to be “required by law.”
     If contacted by any person or entity about your employment or separation of
your employment from the Company, you agree to provide to the maker of the
inquiry, a statement materially consistent with the statement set forth in
Exhibit B. Additionally, the Company acknowledges that you shall be entitled to,
in cooperation with the Board or its designees, elaborate the reasons for your
separation from the Company in discussions with the senior management of the
Company in a manner materially consistent with any public statements or internal
communications prepared by the Company. For the Company’s part, it agrees that
any official statement of the Company that it releases to the media or
circulates generally to employees, customers or other groups with which the
Company has business relationships shall be materially consistent with
Exhibit B. The Company further agrees to direct its directors and officers not
to make statements concerning your employment or its termination that are
materially inconsistent with Exhibit B.
     The Company agrees that it will pay the reasonable fees of your attorneys
in connection with the negotiation of this letter agreement; provided that it
shall not be obligated to pay more than $10,000 with respect to such fees.
     Consistent with the arbitration clause contained in Section 9(f) of the
Severance Agreement, you and the Company agree that any dispute or controversy
arising under or in connection with this letter agreement shall be settled
exclusively by final and binding arbitration in Massachusetts, in accordance
with the Employment Arbitration Rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. In the event you prevail in an action or proceeding brought
to enforce the terms of this letter agreement or to enforce and collect on any
non-de minimis judgment entered pursuant to this letter agreement, you shall be
entitled to recover all costs and reasonable attorney’s fees.
     Neither by offering to enter into, nor by entering into this letter
agreement, does either party admit any failure of performance, wrongdoing, or
violation of law.
     Any successor to the Company (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) or to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this letter agreement and agree expressly to perform the
obligations under this letter agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this letter agreement, the term
“Company” shall include any

3



--------------------------------------------------------------------------------



 



successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this paragraph that becomes bound by the
terms of this letter agreement by operation of law.
     The terms of this letter agreement and all of the Company’s and your rights
hereunder shall inure to the benefit of, and be enforceable by, each of the
Company’s and your personal or legal representatives, executors, administrators,
successors, assigns, heirs, distributees, devisees and legatees.
     The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the Commonwealth of Massachusetts,
without giving effect to the conflict of laws provisions of Massachusetts law.
     You acknowledge that before entering into this letter agreement, you have
had the opportunity to consult with any attorney or other advisor of your
choice, and you have been advised to do so if you choose. You further
acknowledge that you have entered into this letter agreement of your own free
will, and that no promises or representations have been made to you by any
person to induce you to enter into this letter agreement other than the express
terms set forth herein. You further acknowledge that you have read this letter
agreement and understand all of its terms, including the Release attached
hereto.
     Please acknowledge your acceptance of these terms by signing in the space
below.

              Sincerely,
 
            Progress Software Corporation
 
       
 
  By:
Name:   /s/ Michael L. Mark
 
 Michael L. Mark
 
  Title:   Chairman of the Board

     
Accepted and Agreed:
   
 
   
/s/ Richard D. Reidy
 
Richard D. Reidy
   
 
   
July 31, 2011
 
Date Signed
   

4



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
     This Release of Claims (the “Release”) is entered into by Richard D. Reidy
(the “Executive”) pursuant to the Severance Agreement dated October 13, 2009 by
and between Progress Software Corporation (the “Company”) and the Executive (the
“Severance Agreement”), as modified by a letter agreement between the Company
and the Executive with a letter date of July 31, 2011 (the “Letter Agreement”).
This Release is the “standard waiver and release of claims” referenced in
Section 6 of the Severance Agreement. Terms with initial capitalization that are
not otherwise defined in this Release have the meanings set forth in the
Severance Agreement. The consideration for the Executive’s agreement to this
Release consists of the promise to provide the payments and other consideration
pursuant to Section 3(a) of the Severance Agreement, which are conditioned on
(i) a termination of the Executive’s employment in accordance with the Letter
Agreement (a “Separation”); and (ii) the Executive’s timely execution and
nonrevocation of this Release.
     1. Tender of Release. This Release is automatically tendered to the
Executive upon the Termination Date as a result of a Separation.
     2. Release of Claims. The Executive voluntarily releases and forever
discharges the Company and each of its predecessors, successors, assigns, and
current and former members, partners, directors, officers, employees,
representatives, attorneys, agents, and all persons acting by, through, under or
in concert with any of the foregoing (any and all of whom or which are
hereinafter referred to as the “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown (collectively, “Claims”)
that the Executive now has, owns or holds, or claims to have, own, or hold, or
that he at any time had, owned, or held, or claimed to have had, owned, or held
against any Releasee. This general release of Claims includes, without
implication of limitation, the release of all Claims:

•   relating to the Executive’s employment by and termination from employment
with the Company;

•   of wrongful discharge;

•   of breach of contract;

•   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of discrimination or retaliation under state law);

•   under any other federal or state statute, to the fullest extent that Claims
may be released;

•   of defamation or other torts;

•   of violation of public policy;   •   for salary, bonuses, vacation pay or
any other compensation or benefits; and





--------------------------------------------------------------------------------



 



•   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

     3. Limitations on Release. Notwithstanding anything in Section 2 of this
Release to the contrary, nothing in this Release limits the Executive’s rights
under the Severance Agreement (as modified by the Letter Agreement), the Letter
Agreement, or any rights to indemnification by the Company that the Executive
may have pursuant to any contract, the organizational documents of the Company
and its subsidiaries or pursuant to applicable law.
     4. Ongoing Obligations of the Executive. The Executive reaffirms his
ongoing obligations under the Severance Agreement, including without limitation
his obligations under Section 5 of the Severance Agreement and his Employee
Proprietary Information and Confidentiality Agreement signed as of July 9, 1998,
as modified by the Severance Agreement, as a condition of receiving the payments
and other consideration pursuant to Sections 3(a) of the Severance Agreement.
     5. No Assignment. The Executive represents that he has not assigned to any
other person or entity any Claims against any Releasee.
     6. Right to Consider and Revoke Release. The Executive acknowledges that he
has been given the opportunity to consider this Release for a period ending
twenty-one (21) days after the Termination Date. In the event the Executive
executed this Release within less than twenty-one (21) days after the
Termination Date, he acknowledges that such decision was entirely voluntary and
that he had the opportunity to consider this Release until the end of the
twenty-one (21) day period. To accept this Release, the Executive shall deliver
a signed Release to the Company’s Deputy General Counsel within such twenty-one
(21) day period. For a period of seven (7) days from the date when the Executive
executes this Release (the “Revocation Period”), he shall retain the right to
revoke this Release by written notice that is received by the Company’s General
Counsel on or before the last day of the Revocation Period. This Release shall
take effect only if it is executed within the twenty-one (21) day period as set
forth above and if it is not revoked pursuant to the preceding sentence. If
those conditions are satisfied, this Release shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).
     7. Other Terms.
          (a) Legal Representation; Review of Release. The Executive
acknowledges that he has been advised to discuss all aspects of this Release
with his attorney, that he has carefully read and fully understands all of the
provisions of this Release and that he is voluntarily entering into this
Release.
          (b) Binding Nature of Release. This Release shall be binding upon the
Executive and upon his heirs, administrators, representatives and executors.
          (c) Amendment. This Release may be amended only upon a written
agreement executed by the Executive and the Company, provided, that the
Executive may unilaterally revoke this Release pursuant to Section 6 of this
Release.

2



--------------------------------------------------------------------------------



 



          (d) Severability. In the event that at any future time it is
determined by an arbitrator or court of competent jurisdiction that any
covenant, clause, provision or term of this Release is illegal, invalid or
unenforceable, the remaining provisions and terms of this Release shall not be
affected thereby and the illegal, invalid or unenforceable term or provision
shall be severed from the remainder of this Release. In the event of such
severance, the remaining covenants shall be binding and enforceable.
          (e) Governing Law and Interpretation. This Release shall be deemed to
be made and entered into in the Commonwealth of Massachusetts, and shall in all
respects be interpreted, enforced and governed under the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of laws
provisions of Massachusetts law. The language of all parts of this Release shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either the Company or the Executive.
          (f) Entire Agreement; Absence of Reliance. The Executive acknowledges
that he is not relying on any promises or representations by the Company or any
of its agents, representatives or attorneys regarding any subject matter
addressed in this Release other than the promises and representations contained
in the Severance Agreement (as modified by the Letter Agreement) and the Letter
Agreement.
So agreed by the Executive.

         
 
Richard D. Reidy
     
 
 Date

3



--------------------------------------------------------------------------------



 



EXHIBIT B
STATEMENT CONCERNING MR. REIDY’S SEPARATION FROM EMPLOYMENT
     Rick will leave Progress Software Corporation when a successor is named. An
external search will be initiated immediately. At the request of the company’s
board of directors, Rick will continue as President and CEO of the company until
a successor is named.
     Rick has held numerous leadership positions at the enterprise software
company during his 27-year tenure. He was appointed President and CEO in
March 2009 and provided the vision and leadership for Progress Software’s
repositioning and its current business strategy. During this time, Rick
restructured the company, unifying its product and solution portfolio into the
company’s current “One Progress” structure, creating a more focused go-to-market
discipline.
     As stated by Michael Mark, Chairman of the Progress Board of Directors: “We
deeply appreciate Rick’s excellent leadership through what have been
transformative years and we’re thankful for the strong contributions Rick has
made to Progress Software since its early days. We are also grateful he has
chosen to lead the company in the coming months as we search for a permanent
CEO.”
     Rick commented: “Progress Software has undergone a profound and successful
transformation over the past few years. We have repositioned and refocused the
company in exciting new high growth areas and are executing well. New leadership
will help accelerate our strategy going forward. Progress has a rich 30 year
history of providing compelling products, solutions and service, all of which
continue to drive success for our customers and partners. I would like to thank
every Progress employee, customer and partner for the contributions they
continue to make to the company’s success.”
     Rick will continue to serve on the company’s board of directors until his
departure date. The terms of Rick’s departure were mutually agreed upon by Rick
and the Progress board of directors.

